            Case 2:19-cv-02350-LKC Document 27 Filed 08/12/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LUCILLE M. BRINK,                                   :      CIVIL ACTION
        Plaintiff,                                  :
                                                    :
       v.                                           :
                                                    :
ANDREW SAUL,                                        :
Commissioner of Social Security,                    :
         Defendant.                                 :      NO. 19-2350

                                           ORDER

                AND NOW, this 12th day of August, 2020, upon consideration of “Plaintiff’s

Motion for Attorney Fees Pursuant to the Equal Access to Justice Act” (Doc. 20), “Defendant’s

Response to Plaintiff’s Application for Attorney Fees under the Equal Access to Justice Act”

(Doc. 21), “Plaintiff’s EAJA Reply Brief” (Doc. 22), and “Defendants Surreply to Plaintiff’s

EAJA Reply Brief” (Doc. 23), it is hereby ORDERED that Plaintiff’s motion is DENIED.



                                                    BY THE COURT:



                                                    /S LINDA K. CARACAPPA
                                                    LINDA K. CARACAPPA
                                                    UNITED STATES MAGISTRATE JUDGE
